[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT                  FILED
                                                        U.S. COURT OF APPEALS
                        ________________________          ELEVENTH CIRCUIT
                                                              October 20, 2005
                                                           THOMAS K. KAHN
                               No. 05-11429                      CLERK
                        ________________________
                     D. C. Docket No. 03-00287-CR-A-N


UNITED STATES OF AMERICA,

                                                       Plaintiff-Appellee,

     versus

HENRY LEE GORDON, JR.,

                                                       Defendant-Appellant.


                       __________________________

              Appeal from the United States District Court for the
                         Middle District of Alabama
                        _________________________

                              (October 20, 2005)

Before BIRCH, BARKETT and FAY, Circuit Judges

PER CURIAM:
       Jay Lewis, appointed counsel for Henry Lee Gordon, Jr., has filed a motion to

withdraw on appeal supported by a brief prepared pursuant to Anders v. California,

386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Our independent review of the

record reveals that counsel’s assessment of the relative merit of the appeal is correct.

Because independent examination of the entire record reveals no arguable issues of

merit, counsel’s motion to withdraw is GRANTED, and Gordon’s convictions and

sentences are AFFIRMED.




                                           2